ACCEPTED
                                                                                   02-15-00279-CV
                                                                       SECOND COURT OF APPEALS
                                                                             FORT WORTH, TEXAS
                                                                            12/18/2015 10:28:34 AM
                                                                                    DEBRA SPISAK
                                                                                            CLERK



                      NO. 02-15-00279-CV
                                                                    FILED IN
                                                             2nd COURT OF APPEALS
                                                              FORT WORTH, TEXAS
                           IN THE COURT OF APPEALS
                                                            12/18/2015 10:28:34 AM
                       FOR THE SECOND DISTRICT OF TEXAS
                                                                  DEBRA SPISAK
                              FORT WORTH, TEXAS                      Clerk


                     PRESCRIPTION HEALTH NETWORK, LLC AND
                        WILLIAM M. BLACKSHEAR, JR., M.D.
                                            Appellants,
                                       v.

                        TOBY R. ADAMS, LISA B. ADAMS AND
                       ADAMS MARKETING CONSULTING, INC.
                                               Appellees.


                            ON APPEAL FROM THE
                ND
             442 JUDICIAL DISTRICT COURT, DENTON COUNTY, TEXAS
                          CAUSE NO. 2013-50459-367



           APPELLANTS’ PRESCRIPTION HEALTH NETWORK, LLC AND
                   WILLIAM M. BLACKSHEAR, JR., M.D.
               MOTION FOR EXTENSION OF TIME TO FILE BRIEF


Thomas Jacks                             David W. Green
State Bar No. 24067681                   State Bar No. 08347475
HARTLINE DACUS BARGER DREYER L.L.P.      HARTLINE DACUS BARGER DREYER L.L.P.
8750 N. Central Expressway, Suite 1600   1980 Post Oak Blvd., Suite 1800
Dallas, Texas 75231                      Houston, Texas 77056
Telephone: 214-369-2100                  Telephone: 713-759-1990
Facsimile: 214-369-2118                  Facsimile: 713-652-2419
Email: tjacks@hdbdlaw.com                Email: dgreen@hdbdlaw.com


                            COUNSEL FOR APPELLANTS
   APPELLANTS’ MOTION FOR EXTENSION OF TIME TO FILE BRIEF (UNOPPOSED)

       Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, Appellants

Prescription Health Network, LLC and William M. Blackshear, Jr., M.D. asks this Court

to extend the time to file its Brief and would show as follows:

       1.       Appellees are Toby R. Adams, Lisa B. Adams, and Adams Marketing

Consulting, Inc.

       2.       This motion is filed before the deadline for filing the Brief of Appellants, as

required by Texas Rule of Appellate Procedure 38.6(d).

       3.       Appellants’ Brief is currently due on December 30, 2015.

       4.       Appellants request an extension of 30 days to file its Brief, extending the

deadline to Friday, January 29, 2016.

       5.       No previous extensions by Appellants have been requested.

       6.       Appellants request an extension of time in which to file its Brief in order to

allow time to adequately prepare its brief to aid the Court in consideration of this appeal.

In support of this motion, Appellants would state the following:

            •    Over the past month, the undersigned counsel has taken over litigation
                involving an $8,000,000.00 construction case claim and other litigation
                following the departure of one of our firm’s attorneys in mid-November
                who was handling the cases. These cases have required the immediate
                attention of the undersigned counsel during the past month in addition to
                other matters;
            • Over the past several weeks, counsel has been out of town and out of state
              with regard to hearings and other related matters;
            • Over the past several months, our firm’s offices have undergone the
              installation of an entire new case/document management system which has,
              to this point, required additional time for training and issues related to the
              use and integration of the system from prior practice;

                                               2
            • Counsel plans to be out of town for portions of the upcoming holidays
              including travel to San Antonio and Beaumont which will decrease time
              available.
       7.      The undersigned has spoken with Mary Nix, counsel for the Appellees,

who does not oppose this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellants Prescription Health

Network, LLC and William M. Blackshear, Jr., M.D. request this Honorable Court grant

this Motion for Extension of Time until January 29, 2016, and award such further relief

to which it may be entitled.


                               CERTIFICATE OF CONFERENCE

      I hereby certify that on this day, December 18th, 2015, I have conferred with
opposing trial and appellate counsel, Mary Nix, and she does not oppose the foregoing
Appellants’ Motion for Extension of Time to File Appellants’ Brief until January 29,
2016.

                                          /s/ David W. Green
                                         David W. Green


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been duly served upon counsel as
indicated below on this 18th day of December, 2015.


Mary Goodrich Nix
HOLLAND & KNIGHT LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75201


                                          /s/ David W. Green
                                         David W. Green




                                           3